Case 1:19-cv-00902-KBJ Document 20-2 Filed 02/05/21 Page 1 of 3




                   EXHIBIT B
        Case 1:19-cv-00902-KBJ Document 20-2 Filed 02/05/21 Page 2 of 3

                                                       U.S. Department of Justice

                                                       Jessie K. Liu
                                                       United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530

                                                            July 29, 2019


Via E-mail
Lisa Widdecke, Senior Counsel
Accenture LLP
Litigation & Dispute Management
750 B Street, Suite 2820
San Diego, CA 92101
Email: lisa.widdecke@accenture.com

Nicole Saunders, Senior Counsel
Accenture Federal Services
Email: nicole.o.saunders@accenturefederal.com


                Re:   Twing v. United States, Civil Action No. 19-0902 (D.D.C.)

Dear Counsel:

       As I notified you on May 30, 2019, the above-referenced lawsuit was filed by Accenture
employee Rebecca Twing against the United States pursuant to the Federal Tort Claims Act in
connection with an injury Ms. Twing allegedly sustained at the Smithsonian National Zoological
Park on May 6, 2016, while attending an event co-hosted by Accenture. Ms. Twing is seeking
$10 million in damages. A copy of the complaint filed by Ms. Twing is attached hereto as Exhibit
A.

       The United States hereby formally requests indemnification from Accenture pursuant to
the February 9, 2016, contract between the Smithsonian Institution, a trust instrumentality of the
United States, and Accenture related to the May 6, 2016, event. That agreement provides, in
relevant part:
               Each of the Donor and its vendors must maintain appropriate
               insurance and indemnify and hold harmless the United States, the
               Smithsonian Institution, Smithsonian’s National Zoological Park,
               and FONZ [Friends of the National Zoo], its agents and employees,
               from any and all claims, damages, or other liability arising out of its
        Case 1:19-cv-00902-KBJ Document 20-2 Filed 02/05/21 Page 3 of 3

               use of the Smithsonian’s facilities.

A copy of the February 9, 2016, contract is attached hereto as Exhibit B.   The United States
intends to enforce its rights pursuant to this contract.

      The United States hereby requests the name of Accenture’s insurer, and a copy of
Accenture’s relevant insurance policy.

       The United States is represented in this matter by Assistant United States Attorney Diana
V. Valdivia, who can be reached at 202-252-2545 or diana.valdivia@usdoj.gov.


                                              Very truly yours,

                                              JESSIE K. LIU
                                              United States Attorney

                                              DANIEL F. VAN HORN
                                              Civil Chief


                                                 /s/ Diana V. Valdivia
                                              DIANA V. VALDIVIA
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              Civil Division
                                              555 Fourth Street, NW
                                              Washington, DC 20530
                                              (202) 252-2545
                                              diana.valdivia@usdoj.gov




Exhibits:
   - Twing v. United States Complaint
   - February 9, 2016, Contract
                                                 2
